Title: To James Madison from James Brown, 15 January 1805 (Abstract)
From: Brown, James
To: Madison, James


15 January 1805, New Orleans. “Governor Claiborne has this moment presented me with a Commission from the President of the United States appointing me one of the Judges of the Superior Court for the Territory of Orleans.
“Anxious that the interests of the United States and of the Territory should not suffer by a vacancy in the Office to which the President has honored with an appointment, I hasten to assure you that my situation renders an acceptance of the Office impossible, and to request that my resignation may be accepted.
“Grateful for this second mark of public confidence, I regret the circumstances which deny my time and services to the public.”
